The petition for certification of the defendants, David L. Davis and Hawk’s Nest, Inc., for appeal from the Appellate Court, 64 Conn. App. 699 (AC 19299), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the plaintiffs’ complaint stated a cause of action for (1) negligent infliction of emotional distress on a bystander and (2) reckless infliction of emotional distress on a bystander?”
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.
Patrick J. Walsh and Richard P. Hastings, in support of the petition.
Decided October 16, 2001